In the United States Court of Federal Claints

NO. l5-l495 C
(Filed UNDER SEAL February 26, 2016)
Reissued March 8, 2016‘

PRECISI()N ASSET )
MANAGEMENT C()RP., )
Plaintiff, ) Post-Award Bid Protest; Subject
v. ) l\/Iatter Jurisdiction; Standing;

) Economic Interest; Substantial Chance.

THE UNITED STATES,
Defendant,

KM MINEMIER &

ASSOCIATION., LLC,
intervenor

\./\_/\_/£\}\./

Sharon A. Roach, Benton Potter & Murdoclid. ln an attachment enclosed with the letter, HUD noted that it had identified XXXX
XXXX XXXXXXXXXXX in plaintiff s proposal, and that it had XXXXXXXX
XXXXXXX XXXXXXXXX AR at 2958. The only substantive note on the
attachment was that \»\»e'liile plaintiffs XXXXXX XXXXXXXX XXXXXX X.XXXX
XXXXXXX XXXXXXXXXXXXXXXXXXXXXXXXXXXX, Id.

HUD revised the solicitation several times, and plaintiff submitted its revised
proposal on Septeinber 9, 2015. See AR at 3 l 76~3207. lts revised proposal included

XXXX XXXXXX XXXXX XXXXXXXX XXXXXX XXXX Doc. l at 8~9.
Plaintiff lo\~vered its original price by nearly XXXXXXXXX to XXXXXXX XXX,

and included XXXXXX contract references. Seeid.,AR at358l. After conducting
its past performance evaluation, HUD assigned plaintiff s proposal a
"Netitral/'Unl33,l7l,9l2.89

Netitral/Unl275 F.3d 1366, 1369 (Fed. Cir. 2002) (noting that "standing is a threshold

jurisdictional issue").
II. MOTION TO DISMISS

The government has filed a motion to dismiss, alleging that this court lacks
subject matter jurisdiction to consider plaintiffs case on the basis that plaintiff lacks
standing to bring it. See Doc. 27 at 28-3-4. Plaintiff bears the burden of establishing
the court’s subject matter jurisdiction by a preponderance of the evidence. See
Brana’t v. Unitea’ Szfates, 710 F.3d 1369, 1373 (Fed. Cir. 2013). In determining
whether the court has jurisdiction over plaintiffs claims, the court "must accept as
true all undisputed facts asserted in the plaintiffs complaint and draw all reasonable
inferences in favor of the plaintif ." Trusted ]ntegratz`orz, Inc. v. Unz`tea’ Stczz‘es, 659
F.3d 1159, 1163 (Fed. Cir. 2011) (citing Henke v. Unz`ted Sz‘az‘es, 60 F.3d 795, 797

(F@d.cir.w%)).

This court’s jurisdiction is based on the Tucl)(1).

Under this section, a plaintiff must demonstrate that it is an "interested party,"
in order to establish this court’s jurisdiction. As the Federal Circuit has held, the
"interested party" requirement in the Tucker Act "imposes more stringent standing
requirements than Article 111." Weeks Marine, Inc. v. United Stczles, 575 F.3d 1352,
1359 (Fed. Cir. 2009). Though the term "interested party" is not defined by the
statute, courts have construed it to require that a protestor "establish that it ‘(1) is an
actual or prospective bidder and (2) possess[es] the requisite direct economic
interest." See z`d. (citing Rex Serv. Corp. v. Unz`tea’ States, 448 F.3d 1305, 1308 (Fed.

cir. 2006)).

The record clearly demonstrates that plaintiff is an actual bidder, but the
government maintains that plaintiff does not have the requisite economic interest to
pursue its claim. See Doc. 27 at 29. 1n order to demonstrate sufficient economic
interest to support standing, plaintiff "must show that there was a ‘substantial
chance’ it would have received the contract award but for the alleged error in the
procurement process." Info. Tech. & Applz'catz`ons Corp. v. U)'zz'tea.’ Stazes, 316 F.3d
1312, 1319 (Fed. Cir. 2003) (citing Alfa Lava/ Sepczrarz'on, [nc. v. Um'ted Smtes, 175
F.3d 1365, 1367 (Fed. Cir. 1999)).3

The court, then, is left to the task of determining whether plaintiff has
demonstrated that it would have a substantial chance of receiving the Area 5A award,
but for the various alleged errors in HUD’S evaluation process. Plaintiff argues that
it has met this burden because had the TEP not made the alleged errors, plaintiffs
proposal would have received a higher rating than the "Neutral/Unknown
Confidence" rating that the TEP ultimately assigned, and l\/linemier’s proposal

3 The court notes that although it was not entirely clear from the initial briefing that plaintiffagreed
that this standard governs the dispute, counsel for plaintiff acknowledged at oral argument that the
"substantial chance" standard does indeed apply.

6

would have received a lower rating than "Good/Significant Confidence." See Doc.
24 at 27. See also Doc. 3l at 33-35. ln other words, it is plaintiffs position that a
higher performance/confidence rating for it, and a lower rating for Minemier, would
have given plaintiff a substantial chance of receiving the award, irrespective of the
price attached to its proposal. See Doc. 3l at 35 (arguing that the relatively small
"differential between Precision’s price and another offeror’s price is not a barrier to

award in a best value procurement").

The government counters that even the highest possible rating,
"Excellent/Higli Confidence," would not have given plaintiff a substantial chance of

receiving the award because its price was too high.

The simple, unavoidable fact is that even if [Minernier] had received a
worse confidence rating, and Precision had received a better confidence
rating, there was an o]j"eror whose past/present performance evaluation
Precision has not challenged that received the highest possible
conj?a’ence rating ana’ whose price was over X ).CXXXX less

than Precision ’si

See Doc. 27 at 3l. (emphasis in original) (footnote omitted). The offeror to which
the government refers in this passage is XXXXXXXXXXXXXXXXXX, as

represented in the chart above.

Notably, the substantial chance requirement does not mean that plaintiff must
prove it was next in line for the award but for the government’s errors. See Scz'. &
Mg)nt. Res., [nc. v. Unz`tea' States, ll7 Fed. Cl. 54, 62 (2014); see also Data Gen.
Corp. v. Johnson, 78 F.3d 1556, 1562 (Fed. Cir. 1996) ("To establish prejudice, a
protester is not required to show that but for the alleged error, the protester would
have been awarded the contract."). Demonstrating prejudice does require, however,
that the plaintiff show more than a bare possibility of receiving the award. See
Bannunv, lnc. v. Unitea’ States, 404 F.3d 1346, 1358 (Fed. Cir. 2005) (affirining the
trial court’s determination that the plaintiff had not demonstrated a substantial
chance of award when its "arguinent rest[ed] on mere numerical possibility, not

evidence").

ln information Technologie.s‘, for example, the Federal Circuit found that the
plaintiff had established a "substantial chance" of receiving the contract at issue
because the record supported the conclusion that had the alleged errors been cured,
"[t]here is no question . . . its proposal would have been improved and its chances of
securing the contract increased." ]nfo. Tech., 316 F.3d at l3l9.

7

Here, plainitif`t` lias failed to present ev~'irlence that its chances of securing the
contract \votilcl have increased, even given the cliaiiges it believes would result if the
evaluations’ alleged errors were cured. Assume that the TEP assigned plaintiff the
liighest confidence rating. Assume, further, that l\/lirieniier’s confidence rating was
downgraded A revised chart of the competitive range tvould appear as follows

Company Total Value of Coxli`ldence Rating
Contract

f Netitral/'Uiil